                        UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE


United States of America

      v.                                       Case No. 18-cr-054-01-JL

Leon Mandigo


                                   ORDER


     No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated July 16, 2019 .       “‘[O]nly those issues fairly

raised by the objections to the magistrate's report are subject

to review in the district court and those not preserved by such

objection are precluded on appeal.’”        School Union No. 37 v.

United Nat'l Ins. Co., 617 F.3d 554, 564 (1st Cir. 2010)

(quoting Keating v. Secretary of Health & Human Servs., 848 F.2d

271, 275 (1st Cir.1988)); see also United States v. Valencia-

Copete, 792 F.2d 4, 6 (1st Cir. 1986) (after proper notice,

failure to file a specific objection to magistrate's report will

waive the right to appeal).


                                        ____________________________
                                        Joseph N. Laplante
                                        United States District Judge

Date: August 23, 2019


Cc: Debra Walsh, AUSA
    Roger C. Chadwick, Jr., Esq.
